UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-144943 WATCHTOWER, INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0523909 (State of incorporation) (IRS Employer ID Number) 100 Henry Street, Brooklyn, New York 11201 (Address of principal executive offices) (718) 624-5000 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of shares of the issuer’s common stock issued and outstanding as of November 12, 2013 was 12,400,000 shares. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II Item 1. Legal Proceedings 15 Item IA. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. WATCHTOWER, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEET September 30, December 31, (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accrued Expenses $ $ Accrued Interest- Related Party Loans Payable - Related Party Total Current Liabilities Commitments and Contingencies Stockholders’ Deficiency: Preferred Stock, $.0001 par value; 5,000,000 shares authorized, none issued and outstanding - - Common Stock, $.0001 par value; 500,000,000 shares authorized, 12,400,000 shares issued and outstanding Additional Paid-In Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these condensed financial statements. 3 WATCHTOWER, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (Unaudited) For the Nine Months Ended September 30, For the Quarter Ended September 30 For the Period February 20, 2007 (Inception) To September 30, Net Revenues $ - $ - $ - $ - $ - Costs and Expenses: Professional Fees Consulting Fees - General and Administrative Expenses Start Up Costs - Total Costs and Expenses Operating Loss ) Other Income (Expense): Interest Expense ) Extinguishment of Debt - Total Other Income (Expense) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding The accompanying notes are an integral part of these condensed financial statements. 4 WATCHTOWER, INC (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS’ DEFICIENCY FOR THE PERIOD FEBRUARY 20, 2007 (INCEPTION) TO SEPTEMBER 30, 2013 Common Stock Additional Paid-In Deficit Accumulated During the Development Shares Amount Capital Stage Total Balance, February 20, 2007 - $
